DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/14/2021 has been entered. Claims 1 and 15 have been amended. Claim 6 has been cancelled. Claim 20 is new. Claims 1-5 and 7-20 remain pending in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“gas flow generating element” (claim 8) : a valve or a pump (page 11 of the specification)
“compensating element” (claim 10) : a valve (page 6 of the specification)
“gas conveyance element” (claim 11) : any type of means that would generate a low continuous air flow (page 12 of the specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-10, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vasta (Pub. No.: US 2015/0258269 A1) in view of Ash et al. (Pub. No.: US 2012/0258545 A1), hereinafter Ash.
Regarding claim 1, Vasta discloses (fig. 1) a blood treatment device (apparatus 1) having an extracorporeal blood circulation comprising:
A compensating chamber (expansion chamber 11) configured to compensate for pressure variations during a blood treatment using the blood treatment device (¶ 0097, ln. 1-4);
A first line (arterial blood removal line 6) that can be connected to a patient (P) for withdrawal of blood and connected to the compensating chamber at the other end (¶ 0085, ln. 1-5); 
A first blood pump (peristaltic pump 9) for conveying blood in the extra corporeal circulation into the compensating chamber (pump 9 draws blood from line 6 into chamber 11, see fig. 1) so that a blood level develops therein (¶ 0091-¶ 0092) and contact of the blood with a gas space above the level is formed (¶ 0026, ln. 12-15);
A second line for conveying blood further from the compensating chamber to a blood purification unit (treatment unit 2) (¶ 0095, ln. 1-6); 
A gas sensor (pressure sensor 13) connected to the compensating chamber for measuring a parameter relating to the pressure of the fluid present in the compensating chamber (¶ 0087, ln. 1-3);
An evaluation unit (control unit 21) for readout and evaluation of the measured data from the gas sensor (¶ 0088, ln. 1-4). 
Vasta fails to disclose that the gas sensor is connected to the compensating chamber by at least one connecting line between the gas sensor and the compensating chamber for measuring a concentration of a specific gas in the gas space to obtain measured data. 
Ash teaches a gas sensor (fig. 8A, chemical measurement system 800) in the same field of endeavor that measures a concentration of a specific gas (ammonia, CO2 ¶ 0109, ln. 4-8) in the gas space (¶ 0108-¶ 0109). Ash teaches (fig. 2) a gas sensor (ammonium NH4 sensor 190) located outside of a chamber on a fluid line (¶ 0068, see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasta such that it includes a gas sensor that measures a concentration of a specific gas in the gas space, as taught by Ash. Measuring a concentration of a specific gas allows for the concentration of dialysate to be maintained at a concentration appropriate for the patient (Ash ¶ 0072, ln. 14-17). A skilled artisan would have been able to modify Vasta with the gas sensor of Ash by adding the gas sensor of Ash to expansion chamber 11 of Vasta, and connecting its output to control unit 21. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasta such that the sensor is remote from the chamber, as taught by Ash, in order to allow for components of the device to be exchanged independently without interfering with the other components.
Regarding claim 2, Vasta fails to teach wherein the gas sensor is a sensor for carbon dioxide, ammonium or acetone. 
Ash teaches that the gas sensor is a sensor for carbon dioxide or ammonium (¶ 0109, ln. 4-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas sensor of Vasta with the carbon dioxide or ammonium sensor of Ash, because measuring a concentration of carbon dioxide or ammonium is useful for altering levels of the dialysate (Ash ¶ 0134, ln. 16-22). 
	Regarding claim 3, Vasta fails to teach that the gas sensor can be heated. 
	Ash teaches wherein the gas sensor can be heated (¶ 0108, ln. 4-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas sensor of Vasta with the heated sensor of Ash, because this will liberate gases from the sample fluid and enable optical detection (Ash ¶ 0109, ln 8-14). 
	Regarding claim 5, Vasta discloses (fig. 1) a pressure sensor (13) for determining a measured value for a pressure in the compensating chamber (¶ 0087), said evaluation unit being configured to take into account the measured value for pressure compensation (¶ 0088, ¶ 0098-¶ 0099). 
Regarding claim 7, Vasta fails to teach that a hydrophobic filter is arranged in the at least one connecting line between the gas sensor and the compensating chamber.
Ash teaches a hydrophobic membrane arranged between the gas sensor and the chamber (¶ 0120, ln. 3-6). Vasta in view of Ash would thus provide the hydrophobic filter arranged in the connecting line. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasta in view of Ash such that it includes a hydrophobic filter arranged in the at least one connecting line between the gas sensor and the compensating chamber as taught by Ash. Doing so allows gas concentrations to reach an equilibrium in the fluid and in the chamber (Ash ¶ 0120, ln. 7-10). 
Regarding claim 8, Vasta discloses (fig. 1) a gas flow generating element that creates a gas flow out of the compensating chamber through a connecting line (¶ 0098, ln. 1-4) and the evaluation unit is configured as a controller (¶ 0099, ln. 1-3). 
Vasta in view of Ash fail to disclose a connecting line that connects the compensating chamber to the gas sensor. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasta in view of Ash such that the compensating chamber is connected by a connecting line to the gas sensor, such as arranged in the line characterized by ventilation opening 15. The particular placement of the gas sensor would not have modified the operation of the device and the particular placement is an obvious matter of design choice (see §MPEP 2144.04.VI.C.). 
Regarding claim 9, Vasta discloses wherein the gas flow generating unit includes a valve or a second blood pump (9) in the second line of the extracorporeal blood circulation (see fig. 1), wherein the valve or the second blood pump is controlled by the controller (¶ 0129, ln. 4-5). 
Vasta in view of Ash fail to teach generating a lower blood flow rate in the second line than in the first line upstream from the compensating chamber.
However, Vasta discloses creating a displacement of blood level in the compensating chamber generated by the controller and second blood pump (¶ 0135, ln. 1-6). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasta in view of Ash such that it includes generating a lower blood flow rate in the second line that the first line upstream from the compensating chamber in order to create a displacement of the blood level in the compensating chamber. 
Regarding claim 10, Vasta discloses that the blood treatment device further comprises at least one pressure compensating element (actuator 17) to act in response to an increase in pressure occurring with a shift in blood level (¶ 0098-¶ 0099). 
Regarding claim 12, Vasta discloses that the blood purification unit is a dialysis filter or a hemofilter or a plasma filter (¶ 0082, ln. 1-4). 
Regarding claim 13, Vasta fails to teach wherein the evaluation unit is designed to determine a partial pressure of the gas in the blood, and a target range for the partial pressure of the gas is saved in the evaluation unit, and in the case of a measured partial pressure being outside of an ideal range, a signal is forwarded to an alarm device which then outputs an alarm signal. 
Ash teaches that the evaluation unit is designed to determine a partial pressure of the gas in the blood (¶ 0111, ln. 1-3). Vasta discloses that the evaluation unit is programmable (¶ 0131, ln. 1-2) and an alarm device that outputs an alarm signal (¶ 0197, ln. 1-7). 
	Thus, the invention of Vasta in view of Ash is capable of being used to determine a partial pressure of the gas in the blood, and a target range for the partial pressure of the gas is saved in the evaluation unit, and in the case of a measured partial pressure being outside of an ideal range, a signal is forwarded to an alarm device which then outputs an alarm signal. This modification would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention in order to alert medical personnel in response to partial pressure of the gas in the blood. 
	Regarding claim 14, Vasta discloses a dialysis preparation unit (module 30) for supplying the blood purification unit with dialysate (¶ 0126, ln. 1-5). Vasta in view of Ash fail to teach wherein the evaluation unit is designed as a controller to determine a partial pressure of the gas from the measured data of the gas sensor and to assign a composition of the dialysate to the partial pressure of the gas, which is then supplied by the dialysate preparation unit. 
	Ash further teaches determining a partial pressure of the gas from the measured data values of the gas sensor (¶ 0111, ln. 1-3). Vasta in view of Ash can thus assign a composition to the dialysate to the partial pressure of the gas since Vasta’s dialysis preparation unit is in communication with the evaluation unit (¶ 013, ln. 1-2).The modification would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention in order to supply the correct concentration of dialysate to the patient.
	Regarding claim 15, Vasta discloses a method for determining a parameter relating to pressure in blood of an extracorporeal blood circulation of a blood treatment device (apparatus 1), 
	Said blood treatment device including a compensating chamber (expansion chamber 11) configured to compensate for pressure variations during a blood treatment using the blood treatment device (¶ 0097, ln. 1-4);
A first line (arterial blood removal line 6) that can be connected to a patient (P) for withdrawal of blood and connected to the compensating chamber at the other end (¶ 0085, ln. 1-5); 
A first blood pump (peristaltic pump 9) for conveying blood in the extra corporeal circulation into the compensating chamber (pump 9 draws blood from line 6 into chamber 11, see fig. 1) so that a blood level develops therein (¶ 0091-¶ 0092) and contact of the blood with a gas space above the level is formed (¶ 0026, ln. 12-15);

A second line for conveying blood further from the compensating chamber to a blood purification unit (treatment unit 2) (¶ 0095, ln. 1-4); 
A gas sensor (pressure sensor 13) connected to the compensating chamber for measuring a parameter relating to the pressure of the fluid present in the compensating chamber (¶ 0087, ln. 1-3);
An evaluation unit (control unit 21) for readout and evaluation of the measured data from the gas sensor (¶ 0088, ln. 1-4). 
Vasta fails to disclose that the method is for determining partial pressure of a gas in blood, the gas sensor is connected to the compensating chamber by at least one connecting line between the gas sensor and the compensating chamber for measuring a concentration of a specific gas in the gas space to obtain measured data, and said method comprises measuring a concentration of a specific gas in the gas space of the compensating chamber and calculating the partial pressure of the gas in the blood from the measured data by the evaluation unit.
Ash teaches (fig. 8A) a gas sensor (chemical measurement system 800) in the same field of endeavor that determines partial pressure of a gas (¶ 0111, ln. 1-3) in blood (¶ 0107, ln. 1-4), the gas sensor measures a concentration of a specific gas (¶ 0109, ln. 4-8) in the gas space (¶ 0108-¶ 0109) and calculating the partial pressure of the gas (¶ 0111, ln. 1-3) from the measured data by an evaluation unit (¶ 012, ln. 6-11). Ash teaches (fig. 2) a gas sensor (ammonium NH4 sensor 190) located outside of a chamber on a fluid line (¶ 0068, see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Vasta such that the method is for determining partial pressure of a gas in blood, the gas sensor measures a concentration of a specific gas in the gas space, and said method comprises measuring a concentration of a specific gas in the gas space of the compensating chamber and calculating the partial pressure of the gas in the blood from the measured data by the evaluation unit, as taught by Ash. Measuring a concentration of a specific gas allows for the concentration of dialysate to be maintained at a concentration appropriate for the patient (Ash ¶ 0072, ln. 14-17). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasta such that the sensor is remote from the chamber, as taught by Ash, in order to allow for components of the device to be exchanged independently without interfering with the other components.
Regarding claim 16, Vasta discloses that a gas flow from the compensating chamber to the gas sensor is created in the blood treatment device (¶ 0087, ln. 1-3). 
	Regarding claim 17, Vasta in view of Ash fail to teach wherein the at least one connecting line is a connecting tubing. 
	However, Vasta discloses tubing used in the blood treatment device (¶ 0083, ln. 8).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasta in view of Ash such that the at least one connecting line as a connecting tubing. Tubing is a suitable for carrying fluid.
	Regarding claim 20, Vasta in view of Ash fail to teach wherein the at least one connecting line is a connecting tubing. 
	However, Vasta discloses tubing used in the blood treatment device (¶ 0083, ln. 8).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasta in view of Ash such that the at least one connecting line as a connecting tubing. Tubing is a suitable for carrying fluid.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vasta in view of Ash, as applied to claim 1 above, and further in view of Sterling et al. (Pub. No.: US 2010/0240964 A1), hereinafter Sterling.
Regarding claim 4, Vasta in view of Ash fail to teach a temperature sensor for determining a measured value of the blood temperature arranged in the first line, the second line or the compensating chamber of the extracorporeal blood circulation, wherein the evaluation unit being configured to take into account the measured value for temperature compensation.  
Sterling teaches (fig. 1A) an extracorporeal blood treatment device (fluid handling system 10) in the same field of endeavor in which a temperature sensor is arranged in the first line (¶ 0123, ln. 1-6) of the extracorporeal blood circulation (see fig. 1A), wherein the evaluation unit (analysis apparatus 140) is designed to take into account the measured value for temperature compensation (¶ 0123, ln. 1-12). 
It would have been obvious modify the blood treatment device of Vasta in view of Ash such that it has a temperature sensor for determining a measured value of the blood temperature is arranged in the first line, the second line or the compensating chamber of the extracorporeal blood circulation, wherein the evaluation unit is designed to take into account the measured value for temperature compensation as taught by Sterling. Doing so can assist in maintaining nearly constant measurements over environmental conditions (Sterling ¶ 0207, ln. 11-14).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vasta in view of Ash, as applied to claim 8 above, and further in view of Acker et al. (Pub. No.: US 2015/0032019 A1), hereinafter Acker.
	Regarding claim 11, Vasta in view of Ash fail to teach that the gas sensor and the compensating chamber are additionally connected to a return line, wherein a gas conveyance means is arranged in this return line, so that a circulating gas stream develops between the gas sensor and the compensating chamber. 
	Acker teaches (fig. 1) a gas monitoring system comprising a return line (gas recirculation loop 140) and a gas conveyance means (pump 30) is arranged in this return line (¶ 0050, ln. 1-9). 
While the gas monitoring system taught by Acker is not in the same field of endeavor as the claimed invention, the system taught by Acker is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor the need to recirculate gas in a blood extracorporeal circuit and one skilled in the blood gas art trying to solve that problem would have looked in the end-tidal gas art as the end-tidal gas monitoring system taught by Acker similarly recirculates gas; therefore, the system taught by Acker is analogous art to the claimed invention.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasta in view of Ash such that the gas sensor and the compensating chamber are additionally connected to a return line, wherein a gas conveyance means is arranged in this return line, so that a circulating gas stream develops between the gas sensor and the compensating chamber, as taught by Acker in order to provide a continuous gas flow to the gas sensor (Acker ¶ 0010, ln. 11-13) so that a continuous measurement of gas concentration can be taken. 
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vasta in view of Ash as applied to claim 10 above, and further in view of Gumbrecht et al. (US Pat. No.: US 5,225,063), hereinafter Gumbrecht.
Regarding claim 18, Vasta discloses (fig. 1) at least one pressure compensating element includes an outlet valve (actuator 17) that is opened to allow air to escape to reduce air pressure built up in raising the blood level (¶ 0098-¶ 0099). Vasta in view of Ash fail to teach a throttle valve. 
	Gumbrecht teaches a blood treatment device in the same field of endeavor comprising a throttle valve (col. 3, ln. 40). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasta in view of Ash such that the outlet valve is a throttle valve. The substitution of the outlet valve of Vasta for the throttle valve of Gumbrecht would achieve the predictable result of providing a valve that can control flow. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vasta in view of Ash as applied to claim 1 above, and further in view of Meyer et al. (Pub. No.: US 2016/0166751 A1), hereinafter Meyer.
	Regarding claim 19, Vasta discloses at least one pressure compensating element includes a compliance valve (actuator 17) in which pressure compensation is enabled upon opening said compliance valve (¶ 0098). 
	Vasta in view of Ash fail to teach a compliance vessel. 
	Meyer teaches (fig. 12) a blood treatment device in the same field of endeavor comprising a compliance vessel (reservoir 60) (¶ 0167, ln. 9-12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasta in view of Ash such that it includes a compliance vessel, as taught by Meyer. Doing so would allow any water vapor to be collected so that it is not exposed to the environment (Meyer ¶ 0167, ln. 9-13). 

	Response to Arguments	
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
Applicant argues, page 9-10, that the limitation of “a connecting line between the gas sensor and the compensating chamber” is not found in Vasta. However, the rejection above relies on Ash to teach this limitation. 
Applicant argues, page 10-14, that Vasta fails to disclose a gas sensor. However, as discussed in the rejection above, the sensor disclosed by Vasta is a pressure sensor and under the broadest reasonable interpretation of the recited “gas sensor”, a “gas sensor” is considered to be any sensor that measures a characteristic of a gas. Thus, Vasta’s pressure sensor is considered to be a “gas sensor.” The presently claimed sensor measures a concentration of a specific gas, of which Ash is relied upon to teach. 
In response to applicant's argument regarding the incorporation of the sensor of Ash into the system of Vasta, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781